Citation Nr: 1202554	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder claimed with insomnia, to include posttraumatic stress disorder (PTSD), a depressive disorder, and anxiety.

2.  Entitlement to service connection for hemorrhoids, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a rash, to include as secondary to an acquired psychiatric disorder. 

4.  Entitlement to service connection for a stomach disability, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for impotency, to include as secondary to an acquired psychiatric disorder.

6.  Entitlement to service connection for a dental disorder for dental treatment purposes.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which, in part, denied service connection for depression and anxiety, a rash as secondary to nerves, a stomach condition as secondary to nerves, hemorrhoids as secondary to nerves, impotency as secondary to nerves and for dental treatment for loss of bottom teeth. 

In expanding the claim on appeal to encompass a psychiatric disability to include PTSD, the Board is also cognizant of the recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, there is evidence of a diagnosis of depressive disorder, anxiety and PTSD.  Hence, while the May 2008 rating decision only addressed entitlement to service connection for depression and anxiety, the Board has now characterized the appeal as encompassing the matters set forth on the title page.  

The issue of entitlement to an effective date for an award of additional dependency compensation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the May 2008 decision, the RO, in part, denied entitlement to service connection for dental treatment purposes for loss of bottom teeth.  While the Veteran submitted a statement in June 2008 expressing disagreement with that decision, it appears that no subsequent statement of the case was ever issued with regard to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's service connection claim for an acquired psychiatric disorder claimed with insomnia, to include depressive disorder, anxiety, and PTSD, the Veteran contends that his current psychiatric disability began when he served in the Persian Gulf and has continued since then.  Specifically, the Veteran claims that he was the victim of discrimination from his fellow soldiers which included continued harassment during his service.  The Veteran contends that he used alcohol as a way to cope with the psychological trauma that he endured.

Service treatment records show that the Veteran was cited for multiple alcohol related offenses.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In this case there is a current diagnosis of depression and anxiety.  The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed psychiatric disability.  

In addition to the depression disability, the record also demonstrates a diagnosis of PTSD.

As noted above, given the other psychiatric diagnoses of record, the Board finds that, consistent with the ruling in Clemons, the Veteran's appeal for service connection for psychiatric disability must be broadly construed to encompass claims for service connection for an acquired psychiatric disorder, to include depression and anxiety and service connection for PTSD.

As the RO has not addressed the matter of service connection for PTSD, that matter is being remanded for RO consideration of the matter, in the first instance, to avoid any prejudice to the Veteran.  Moreover, further medical opinion that addresses the relationship, if any, between each diagnosed psychiatric disability and service would be helpful in resolving the expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.

Concerning his claims for service connection for hemorrhoids, a rash, stomach disability and impotency, the Veteran contends that these disabilities are secondary to his acquired psychiatric disorder.  Because service connection for an acquired psychiatric disorder to include depression and PTSD might be granted pending the development requested below, the Board finds that resolution of the claims for service connection for hemorrhoids, a rash, stomach disability and impotency disabilities would be premature at this juncture.  The Board finds that a remand is needed to properly evaluate these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183(1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered until both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to service connection for a dental disorder for dental treatment purposes, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Schedule the Veteran for an appropriate VA examination for the following purpose:  to determine (a) whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD); and, if so, then (b) to ascertain whether any such diagnosed disorder is related to service.  The claims file must be made available to and reviewed by the examiner. The examiner must also be provided with a list of all verified stressors.  

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the harassment alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any in- service stressful experience(s) described by the Veteran occurred.  

If the examiner determines that any claimed in-service stressful event occurred, he or she should make a determination as to whether the Veteran has PTSD as a result of the stressor event.  The examiner is instructed that only the specifically corroborated in- service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.  

For any other psychiatric disorder diagnosed, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to or had its onset in service.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



